Citation Nr: 1622402	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-28 827	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disability to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a sleep disorder to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from September 2007 to February 2011 and his service included service in Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction over this claims file has since been transferred to the RO in Salt Lake City, Utah.  In July 2015 the Veteran failed to show for the video hearing scheduled in connection with his appeal and therefore the Board considers this hearing request withdrawn.

The claims of service connection for a low back disability and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset in service


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for tinnitus because it started while on active duty and has continued to the current time.  Specifically, he reports that his job as a firefighter while serving in the United States Air Force continuously exposed him to very high levels of noise from both the equipment he had to use on a regular bases (i.e., sirens, generators, saws, spreaders, shears, and rams) and the locations he had to work at (i.e., on the flight line with jet fighters with their engines running) all without hearing protection because of the need to maintain radio communications caused ringing to start in his ears and this ringing has continued to the current day.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with tinnitus.  See, e.g., VA examination dated in October 2013.  Moreover, the Board finds that that the Veteran's occupational specialty which his DD 214 list as a United States Air Force Fire Protection Journeyman and his competent and credible statement regarding being constantly exposed to the loud noise from both operating firefighting equipment and carrying out this job on flight lines where he was exposed to jet engine noise is sufficient proof of the in-service incurrence of an injury (i.e., acoustic trauma) because the injury and symptom (ringing in his ears) is observable by a lay person and is consistent with his in-service work history.  See Davidson.  Lastly, the Board finds the Veteran's statement regarding his having continued problems with observable symptom of his tinnitus (i.e., ringing in his ears) is proof that his disorder has continued since service because this symptom is observable by lay persons.  Id.  

In reaching this conclusion, the Board has not overlooked the October 2013 VA audiological examination in which it was opined that the Veteran's tinnitus was not due to his military service.  However, because tinnitus is observable by a lay person the Board finds that the question of whether a disability has continued since service is in equipoise and with granting the Veteran the benefit of any doubt in this matter the Board concludes that it has.  Id; Also see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Accordingly, with granting the Veteran the benefit of any doubt in this matter, the Board concludes that his tinnitus is due to his military service and service connection is warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

ORDER

Service connection for tinnitus is granted.


REMAND

As to the claims of service connection for a low back disability and a sleep disorder, given the Veteran's documented service in Iraq the Board finds that a remand is required to afford him a VA examination to address the question of whether either of his claimed disorders are due to an undiagnosed illnesses because such an opinion was not provided by the October 2013 VA back examiner and the Veteran was not provided a VA examination in connection with his sleep disorder claim.  See 38 U.S.C.A. §§ 1117, 5103A(d) (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); see also Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014), (holding, in part, that the Board needs to always consider 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 in cases in which Veterans have served in the Persian Gulf since August 2, 1990).

While the appeal is in remand status, the Veteran's updated VA treatment records as well as any outstanding private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-May 2016 treatment records from the Salt Lake VA Healthcare System. 

2.  After obtaining authorizations from the Veteran, associated with the claims file any outstanding private treatment records.

3.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of any in-service problems with his low back disability and with sleeping as well as any continued problems since that time.  Provide them a reasonable time to submit this evidence.  

4.  After undertaking the above development to the extent possible, provide the Veteran with an examination to obtain medical opinions as to the diagnosis and originis of any low back disability and sleep disorder, to include any qualifying chronic disability under 38 C.F.R. § 3.317.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner is thereafter asked to address each of the following questions:

(1)  Provide a current diagnosis for any low back disability and sleep disorder. 

If the Veteran does not now have, but previously had, any such condition, when did that condition resolve? 

(2) For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during service or is otherwise related to any event or injury during service?

(3) If the Veteran's diagnosis includes low back arthritis, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(4)  If a nexus to service cannot be established for any abnormality, please provide an opinion as to whether the disability pattern is consistent with: (i) an undiagnosed illness, (ii) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (iii) a diagnosable chronic multisymptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis. 

If, after reviewing the claims file, you determine that the Veteran's disability pattern is consistent with either (iii) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as (i.e., at least equally probable) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during active duty to include his service in Southwest Asia.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, after conducting any further development deemed warranted, adjudicate the claims of service connection for a low back disability and a sleep disorder.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the October 2014 SSOC including the VA treatment records added to VBMS and Virtual VA in May 2016 as well as notice of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


